DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Applicant’s Argument, filed 12/01/2021, with respect to the rejection(s) of claim(s) 1 under 35 USC 103(a) in views of Foo (US 2018/0316090 A1) and Arnitz et al. (US 2019/0089055 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nysen (US 2013/0076582) and Gaynor et al. (US 2011/0291233 A1, hereinafter, “Gaynor”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 19-22, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nysen (US 2013/0076582) in views of Gaynor et al. (US 2011/0291233 A1, hereinafter, “Gaynor”) and Foo (US 2018/0316090 A1).
(see at least paras. 20), the system comprising: a first antenna (see paras. 28, 43 and figure 1a (120)) comprising: a first cavity (see at least para. 43 and figure 1a (160)) and a first plurality of artificially structured material elements as arranged on a surface of the first cavity as RF radiators (see figure 1 (110), figure 5, paras. 30, 37-38, 40 and 55, Nysen teaches radiation pattern elements are arranged in conductive plates which includes the first cavity), wherein the first antenna is configured to generate the radiation pattern (see at least paras. 21-23, 41 and 49), and a second antenna comprising a second cavity and a second artificially structured material elements arranged on a surface of the second cavity (see at least figure 1a (140 second antenna, 180 second cavity) and paras. 43, 37-38, 40-41, Nysen teaches radiation pattern elements are arranged in conductive plates which includes the second cavity, thus, the second cavity having its own radiation patterns (artificially structured material elements)), 
Nysen teaches a first plurality of artificially structured material elements as arranged on a surface of the first cavity as RF radiators and a second artificially structured material elements arranged on a surface of the second cavity (see above), however, did not particularly teach a plurality of sub-wavelength artificially structured material elements (radiators) in each antenna. Foo teaches said limitation (see at least paras. 30, 43, claims 5, 7 and figures 3-4, Foo teaches in each antenna each radiator unit having a lens group, wherein each lens group having a minimum/sub wavelength).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Nysen and teach a plurality of sub-wavelength artificially structured material elements (radiators) in each antenna, as taught by Foo, thereby, having efficient antenna unit(s).
(see para. 17 and claims 65-67).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Nysen and teach generating plurality of radiation patterns, as taught by Gaynor, thereby, having efficient antenna unit(s).
Nysen teaches a first cavity and second cavity (see above), however, did not particularly teach wherein at least one of the first cavity or the second cavity comprises an irregularity. Gaynor teaches technique (see at least para. 52, Gaynor teaches an antenna may incorporate one of more cylindrical posts, thus having irregularity).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Nysen and teach least one of the first cavity or the second cavity comprises an irregularity, as taught by Gaynor, thereby, having efficient antenna unit(s).

Consider claim 24, Nysen teaches a transmitting antenna (see paras. 21-22, 40, 41 and figure 1a) comprising: a cavity (see at least para. 43 and figure 1a); and a plurality of artificially structured material elements as arranged on a surface of the cavity as RF radiators (see figure 1 (110), figure 5, paras. 30, 37-38, 40 and 55, Nysen teaches radiation pattern elements are arranged in conductive plates which includes the cavity), wherein the transmitting antenna is configured to generate a radiation pattern (see at least paras. 21-23, 41 and 49).
Nysen teaches a cavity (see above), however, did not particularly teach an irregularity including at least one of a tunable impedance boundary, a plurality of conductive pins within the cavity, or a plurality of conductive cylindrical posts along a surface of the cavity. Gaynor teaches said technique (see at least para. 52, Gaynor teaches an antenna may incorporate one of more cylindrical posts, thus having irregularity).

Nysen teaches the antenna is configured to generate the radiation pattern (see above), however, did not particularly teach generating plurality of radiation patterns. Gaynor teaches said technique (see para. 17 and claims 65-67).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Nysen and teach generating plurality of radiation patterns, as taught by Gaynor, thereby, having efficient antenna unit(s).
Nysen teaches a plurality of artificially structured material elements as arranged on a surface of the cavity as RF radiators (see above), however, did not particularly teach a plurality of sub-wavelength artificially structured material elements (radiators). Foo teaches said limitation (see at least paras. 30, 43, claims 5, 7 and figures 3-4, Foo teaches in each antenna each radiator unit having a lens group, wherein each lens group having a minimum/sub wavelength).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Nysen and teach a plurality of sub-wavelength artificially structured material elements (radiators), as taught by Foo, thereby, having efficient antenna unit(s).

Consider claim 25, Nysen teaches a receiving antenna (see at least paras. 21-22, 43 and figure 1a), comprising: a cavity (see at least para. 43 and figure 1a); and a plurality of artificially structured material elements arranged on a surface of the cavity (see figure 1 (110), figure 5, paras. 30, 37-38, 40 and 55, Nysen teaches radiation pattern elements are arranged in conductive plates which includes the cavity), wherein the receiving antenna is (see at least paras. 21-23, 41 and 49). 
Nysen teaches a cavity (see above), however, did not particularly teach at least one of a tunable impedance boundary, a plurality of conductive pins within the cavity, or a plurality of conductive cylindrical posts along a surface of the cavity. Gaynor teaches said technique (see at least para. 52, Gaynor teaches an antenna may incorporate one of more cylindrical posts, thus having irregularity).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Nysen and teach at least one of a tunable impedance boundary, a plurality of conductive pins within the cavity, or a plurality of conductive cylindrical posts along a surface of the cavity, as taught by Gaynor, thereby, having efficient antenna unit(s).
Nysen teaches the antenna is configured to generate the radiation pattern (see above), however, did not particularly teach generating plurality of radiation patterns. Gaynor teaches said technique (see para. 17 and claims 65-67).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Nysen and teach generating plurality of radiation patterns, as taught by Gaynor, thereby, having efficient antenna unit(s).
Nysen teaches a plurality of artificially structured material elements as arranged on a surface of the cavity as RF radiators (see above), however, did not particularly teach a plurality of sub-wavelength artificially structured material elements (radiators). Foo teaches said limitation (see at least paras. 30, 43, claims 5, 7 and figures 3-4, Foo teaches in each antenna each radiator unit having a lens group, wherein each lens group having a minimum/sub wavelength).
It would have been obvious to one of ordinary skill in the art at the time of the application to modify the invention of Nysen and teach a plurality of sub-wavelength artificially structured material elements (radiators), as taught by Foo, thereby, having efficient antenna unit(s).
(see at least paras. 30, 43, claims 5, 7 and figures 3-4, Foo teaches in each antenna each radiator unit having a lens group, wherein each lens group having a minimum/sub wavelength).

Consider claim 12, Nysen in views of Gaynor and Foo teaches the second antenna is configured to generate a second plurality of radiation patterns, wherein the second antenna is configured to be a transmitting metasurface, wherein the first antenna is configured to be a receiving metasurface (see paras. 21-22, 40-41 and figure 1a in Nysen, where Nysen  teaches the second antenna surface and the first antenna surface may be configured for either receiving or transmitting and each generating antennas generating radiation pattern; para. 17 and claims 65-67 in Gaynor, where Gaynor teaches generating plurality of radiation patterns).

Consider claim 19, Nysen in views of Gaynor and Foo teaches each of the first plurality of sub-wavelength artificially structured material elements comprises a metamaterial element, wherein each of the second plurality of sub-wavelength artificially structured material elements comprises a metamaterial element (see at least paras. 6, 8, 26, 30-32 and figures 3-4 in Foo).

Consider claim 20, Nysen in views of Gaynor and Foo teaches each of the first plurality of sub-wavelength artificially structured material elements is configured to form a magnetic dipole, wherein each of the second plurality of sub-wavelength artificially structured material elements is configured to form a magnetic dipole (see at least para. 22 in Nysen, where Nysen teaches an antenna surface (material element) may form a dipole; see at least paras. 30, 43, claims 5, 7 and figures 3-4 teaches sub-wavelength materials).

Consider claim 21, Nysen in views of Gaynor and Foo teaches the first antenna has an aperture size substantially greater than a wavelength corresponding to an operating frequency (see paras. 30 and figures 3-4 in Foo).

Consider claim 22, Nysen in views of Gaynor and Foo teaches a spacing between the first plurality of sub-wavelength artificially structured material elements or the spacing between the second plurality of sub-wavelength artificially structured material elements is less than or equal to about one-half of a wavelength corresponding to an operating frequency (see paras. 31-32 and claim 7 in Foo).
Allowable Subject Matter
Claims 3-11, 13-18 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FITWI Y HAILEGIORGIS whose telephone number is (571)270-1881.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FITWI Y. HAILEGIORGIS
Primary Examiner
Art Unit 2632



/FITWI Y HAILEGIORGIS/Examiner, Art Unit 2632